Citation Nr: 0729947	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Little, Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

Tinnitus was not incurred in service and is not causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Subsequently 
in May 2007, the veteran was provided notice of the 
regulations on assigning disability rating and effective 
date.  Although this notice post-dated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, 
providing a VA examination, and obtaining opinions.  
Consequently, the Board finds that no prejudice results from 
adjudicating the claim at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service personnel records indicate that the veteran served in 
the 1st air defense guided missile brigade (training) and the 
647th Maintenance Company, and that he worked as a senior 
welder (from October 1968 to January 1970), an air 
conditioning and refrigeration specialist, and a Hawk 
Launcher crewman.  See April 2006 Travel Board hearing 
transcript.  Post-service, the veteran worked as a heavy 
equipment operator, mechanic, and a welder.  Id.  Post-
service noise exposure also resulted from recreational 
activities such as hunting, driving a bass boat with a large 
motor, and riding motorcycles.  See July 2004 VA examination 
record.  The veteran has reported that he used hearing 
protection during these jobs and activities.  Id.  

The veteran alleges that his tinnitus results from the 
unprotected hearing exposure during service.  He has reported 
that he initially noticed ringing either in service or soon 
after separation, but he did not seek treatment for reasons 
including because he had read an article stating that there 
was no cure for it.  See July 2004 VA examination record; 
April 2006 Travel Board hearing transcript

The service medical records do not report any complaints of 
or treatment for tinnitus or any other hearing abnormality, 
and the November 1969 separation examination record reports a 
negative history of hearing loss and a normal clinical 
evaluation for the ears, in general.  

The initial record of a history of tinnitus is found in a 
February 2004 private audiologist's letter, which reports the 
veteran's history of constant tinnitus.  See February 2004 
Richey statement.  The statement also reports that the 
veteran was initially seen in November 2003.  

A VA examination was conducted in July 2004.  The examiner 
opined that based on the evidence of normal hearing 
sensitivity at the time of discharge and the absence of 
complaints of tinnitus in service, it was his opinion that it 
was not likely that the tinnitus was related to service.  

Another VA opinion was obtained in June 2007.  The examiner 
noted that audiograms dating in April 1964 and November 1969 
indicated that hearing was within normal limits.  The 
examiner also noted that it was not until a November 2003 
audiogram that the veteran was diagnosed with hearing loss 
and tinnitus.  The examiner stated that based on the normal 
findings at separation from service, the length of time 
between separation and the initial report of tinnitus, and 
the veteran's extensive history of post-military occupational 
and recreational noise exposure, it was her opinion that the 
veteran's tinnitus was not related to military service.  

Based on the foregoing evidence, service connection is not 
warranted.  The evidence does not competently indicate that 
tinnitus was incurred until over 30 years after separation 
from service.  Although the veteran has asserted that such a 
link exists, the veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  In this case, the 
medical evidence, including the 2 VA opinions, indicates that 
the veteran's tinnitus is not related to service.  In the 
absence of competent evidence to the contrary, service 
connection must be denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


